


--------------------------------------------------------------------------------





 
SCHEDULE 14C INFORMATION
 
INFORMATION STATEMENT PURSUANT TO SECTION 14(c)
OF THE SECURITIES EXCHANGE ACT OF 1934


Check the appropriate box:


□
Preliminary information statement
□
Confidential, for use of the Commission only (as permitted by Rule 14c-5(d)(2))
x
Definitive information statement

 
IFSA STRONGMAN, INC.
 
(Name of Registrant as Specified in Its Charter)
 
Payment of Filing Fee (Check the appropriate box):
x
No fee required



o
Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11



 
(1)
Title of each class of securities to which transaction applies:
 
(2)
Aggregate number of securities to which transaction applies:
 
(3)
Per unit price or other underlying value of transaction computed pursuant to
Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is
calculated and state how it was determined):
 
(4)
Proposed maximum aggregate value of transaction:
 
(5)
Total fee paid:



o
Fee paid previously with preliminary materials.



o
Check box if any part of the fee is offset as provided by Exchange Act Rule
0-11(a)(2) and identify the filing for which the offsetting fee was paid
previously. Identify the previous filing by registration statement number, or
the Form or Schedule and the date of its filing.



 
(1)
Amount Previously Paid:
 
(2)
Form, Schedule or Registration Statement No.:


--------------------------------------------------------------------------------





 
(3)
Filing Party:
 
(4)
Date Filed:

 
 
IFSA STRONGMAN, INC.
28-32 Wellington Road, London, United Kingdom NW8 9SP
London, United Kingdom NW8 9SP
 
DEFINITIVE INFORMATION STATEMENT
 
WE ARE NOT ASKING YOU FOR A PROXY,
AND YOU ARE REQUESTED NOT TO SEND US A PROXY.
 
This Information Statement and the Notice provided herein constitute notice,
under Section 228(e) of the Delaware General Corporation Law, of the majority
written consent of our stockholders to approve the Reverse Stock Split and the
Restatement of our Certificate of Incorporation.
 
INTRODUCTION
 
This Information Statement is furnished to the stockholders of IFSA Strongman,
Inc., a Delaware corporation, in connection with action taken by our board of
directors and the holders of a majority in interest of our voting capital stock
to effect a 1-for-10 reverse split of our common stock and a restatement of our
Certificate of Incorporation (“Restatement”) to increase the number of
authorized shares of our common stock and reduce the par value per share.  The
foregoing action has been ratified by the written consent of the holders of a
majority in interest of our voting capital stock, consisting of our outstanding
common stock, par value $0.001 per share, as well as our board of directors, by
written consent on October 1, 2007. We anticipate that a copy of this Definitive
Information Statement will be mailed to our shareholders as of the date hereof.
 
The reverse split and Restatement was effected as of October 1, 2007, but, under
federal securities laws, is not effective until at least 20 days after the
mailing of this Information Statement. We anticipate that the effective date for
the Restatement and reverse split will be on or about October 21, 2007.
 
RECORD DATE, VOTE REQUIRED AND RELATED INFORMATION
 
If the reverse split and Restatement was not adopted by majority written
consent, it would have been required to be considered by our stockholders at a
special stockholders’ meeting convened for the specific purpose of approving the
Restatement and the split. The elimination of the need for a special meeting of
stockholders to approve the Restatement and the reverse stock split is made
possible by Section 228 of the Delaware General Corporation Law (the “DGCL”),
which provides that the written consent of the holders of outstanding shares of
voting capital stock, having not less than the minimum number of votes which
would be necessary to authorize or take such action at a meeting at which all
shares entitled to vote thereon were present and voted, may be substituted for
such a special meeting, and provided that notice of such action is provided to
the non-consenting shareholders.. Pursuant to the DGCL, a majority in interest
of our capital stock entitled to vote thereon is required in order to approve
the reverse split of our common shares. In order to eliminate the costs and
management time involved in holding a special meeting, our Board of Directors
determined that it was in the best interests of all of our shareholders that the
Restatement and the reverse split be adopted by majority written consent and
this Information Statement to be mailed to all stockholders as notice of the
action taken.

2

--------------------------------------------------------------------------------



 
The record date for purposes of determining the number of outstanding shares of
our voting capital stock, and for determining stockholders entitled to vote, is
the close of business on October 1, 2007 (the “Record Date”). As of the Record
Date, we had outstanding 40,526,618 shares of common stock.
 
The transfer agent for our common stock is Integrity Stock Transfer Company.
 
REVERSE STOCK SPLIT
 
On October 1, 2007, the board of directors and the holder of a majority in
interest of our voting capital stock approved a 1-for-10 reverse split of our
common shares (“Reverse Split”).  This approval is anticipated to be effective
20 days after this Information Statement has been distributed to our
shareholders.
 
Our board of directors believes that the 1-for-10 reverse stock split is
advisable and in the best interests of the Company and its stockholders to allow
the Company to execute new business plan and position itself to raise additional
investment capital, if needed.
 


 
RESTATEMENT OF CERTIFICATE OF INCORPORATION
 
In connection with the Reverse Split, we are amending and restating our
Certificate of Incorporation in its entirety (hereafter, the
“Restatement”).  The Restatement will be identical to our existing Certificate
of Incorporation except that (1) our authorized shares of common stock will be
increased from 10,000,000 shares on a post-Reverse Split basis to 200,000,000
shares and (2) our par value per share will be decreased from $0.01 on a
post-Reverse Split basis to $0.001 per share.
 
These changes to our Certificate of Incorporation will not adversely affect
stockholders but will enable the Company’s board of directors, without further
authorization from shareholders, to issue up to 200,000,000 shares of common
stock for consideration deemed adequate in exchange for such shares.

3

--------------------------------------------------------------------------------



 
SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT
 
The following table sets forth certain information regarding the beneficial
ownership of our common stock as of October 1, 2007 by (i) each of our
directors, (ii) each of our executive officers, (iii) each person who is known
by us to own beneficially more than 5% of our common stock and (iv) all
directors and officers as a group.  Except as otherwise indicated, each of the
stockholders listed below has sole voting and investment power over the shares
beneficially owned.
 


Name of
Beneficial Owner(1)
Number of Shares Beneficially Owned
(pre-split)
Number of Shares Beneficially Owned
(post-split)
Percentage Beneficially Owned(2)
Stephen Townley
200,000
20,000
0.5%
Jussi Laurimaa(3)
9,703,992
970,399
23.9%
Christian Fennell
489,892
48,989
1.2%
Douglas Edmunds
1,299,210
129,921
3.2%
Invest Group Sports Management(4)
8,023,298
802,330
19.8%
All officers and directors as a group (4 persons)
11,693,094
1,169,309
28.8%



(1)  
Except as otherwise indicated, the address of each beneficial owner is c/o IFSA
Strongman, Inc., 28-32 Wellington Road, London NW8 9SP, United Kingdom.

 
(2)  
Applicable percentage ownership is based on 4,052,662 shares of common stock
outstanding as of the effective date of the reverse split, together with
securities exercisable or convertible into shares of common stock within 60 days
of such effective date for each stockholder.  Beneficial ownership is determined
in accordance with the rules of the Securities and Exchange Commission and
generally includes voting or investment power with respect to securities. Shares
of common stock that are currently exercisable or exercisable within 60 days of
the effective date of the reverse split are deemed to be beneficially owned by
the person holding such securities for the purpose of computing the percentage
of ownership of such person, but are not treated as outstanding for the purpose
of computing the percentage ownership of any other person.

 
 
(3)  
Of the shares beneficially owned by Jussi Laurimaa on a post-split basis,
802,330 shares are owned by InvestGroup Sports Management, a company controlled,
but not owned, by Mr. Laurimaa.

 
 
(4)  
Jussi Laurimaa is a director of InvestGroup Sports Management and has the voting
and dispositive rights over the shares held by it.

 
 
EFFECT OF THE RECAPITALIZATION
 
After the Reverse Split and Restatement become effective, we will have
200,000,000 authorized shares of common stock, par value $0.001, of which
4,052,662 shares shall be issued and outstanding. Neither the Restatement nor
the Reverse Split will affect the relative rights or privileges of the holders
of our currently outstanding common stock.
 
REASON FOR THE RECAPITALIZATION
 
In unanimously recommending the Reverse Split and the Restatement, the Board of
Directors was principally influenced by its desire to engage advisors and
professionals to enable the Company to more effectively execute its business
plan, to raise capital, to achieve visibility in the marketplace, and to enhance
the credibility of the Company to potential commercial partners, investors,
shareholders, and the general public.

4

--------------------------------------------------------------------------------



 
NO DISSENTER’S RIGHTS
 
Under the DGCL, stockholders are not entitled to dissenter’s rights of appraisal
with respect to the reverse stock split or the proposed restatement of our
Certificate of Incorporation.
 
BY ORDER OF THE BOARD OF DIRECTORS
 


 
/s/ Jussi Laurimaa
Jussi Laurimaa,
Chief Executive Officer
October 1, 2007
 
 

5

--------------------------------------------------------------------------------


